Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: “405” [48] must be changed to --305-- as per FIG. 3.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 9, 10, 11, 12, 18, 19, 20, 21, 25, 28, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. [US 7,643,979 B2].
Taking claim 1 as exemplary of claims 1, 11, and 12 [FIG. 5], Hong et al. teach a method, executed by at least one processor of a computer, comprising: 
receiving information of a circuit design [column 6, line 65 netlist];
performing transistor-level circuit simulation of the circuit design under a set of test stimuli [column 4, lines 26-27, 40-43 simulator executes a simulation of the DUT, may be any simulator, at the 
storing the values of the one or more electrical properties [column 6, line 46 data structures, column 8, lines 24-30, 55-64 data structure, stored, store a value for the electrical property, column 13, lines 12-16, column 14, lines 24-28 separate data structure for monitoring and for coverage], wherein the values of the one or more electrical properties are used to determine activity coverage information [column 6, lines 26-27, 34, 36 tracks conditions that have occurred, coverage space can be defined, can include multiple variables, column 8, lines 24-40 electrical properties and simulation coverage conditions], the activity coverage information comprising information about which circuit elements in the circuit elements of interest are active or inactive under the set of test stimuli [column 6, lines 7-9, 26-27, 34, 36 determines whether simulation results fall within range of values, tracks conditions that have occurred during execution of the simulation, coverage space can be defined, can include multiple variables, column 8 Table II, column 9, lines 8-18 algorithms detect whether constraint was violated, 
As per claims 7, 18, 27, wherein the information of the each of circuit elements of interest further comprises whether the each of circuit elements of interest is a design-intent circuit element or a parasitic circuit element, whether the each of circuit elements of interest is a basic circuit element or a complex circuit element, signal frequencies applied to the each of circuit elements of interest, or any combination thereof [column 5, line 58 model electrical components, column 11, lines 18-25 many different types of devices, given transistor-level simulation].
As per claims 8, 19, 28, wherein the circuit elements of interest comprise all of or a subset of design-intent circuit elements of the circuit design [column 5, line 58 model electrical components, column 11, lines 18-25, column 12, line 65 one or more nodes].
As per claims 9, 20, 29, wherein the subset of design-intent circuit elements of the circuit design is randomly selected [column 3, line 30, column 5, lines 36-40].

As per claims 10, 21, 30, wherein the activity coverage information comprises information about what percentage of the circuit elements of interest are active [although the term “percentage” is not recited, given that the activity coverage information comprises information about active and inactive circuit elements, simple mathematics results in determining the ratio or percentage thereof].
Claims 1, 7, 8, 9, 10, 11, 12, 18, 19, 20, 21, 27, 28, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. [US 2013/0326472 A1].
Taking claim 1 as exemplary of claims 1, 11, and 12 [FIG. 3], Han et al. teach a method, executed by at least one processor of a computer, comprising:
receiving information of a design [0037 obtain a model];
performing simulation of the design under a set of test stimuli [0011 simulates, undesired behavior, specific simulation scenario, 0017 TCE adapted for simulation, 0046, 0051, 0052 formal methods], the simulation determining directly or indirectly values of one or more electrical properties for each of elements of interest in the design [0038 specify design interest, 0042 including elements that contribute and do not contribute, i.e. directly or indirectly, 0050, 0065], the one or more electrical properties being selected based on information of the each of elements of interest [0041], the information of the each of elements of interest comprising what element type the each of elements of interest belongs to [0009, identify components affecting a particular behavior, 0046 based on the design interest, different types of analysis]; and

However, Han et al. do not explicitly state a circuit design or transistor-level circuit simulation. Yet, Han et al. describe the model to simulate the behavior of a physical system [0008], a technical computing environment [0016] including simulation and design [0017] and Virtuoso from Cadence which is a known design and simulation environment [0019], and formal methods identified above. Thus, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because activity coverage is assessed for decreasing the time and effort required to implement design changes for improving the system [0009].
As per claims 7, 18, 27, wherein the information of the each of circuit elements of interest further comprises whether the each of circuit elements of interest is a design-intent circuit element or a parasitic circuit element, whether the each of circuit elements of interest is a basic circuit element or a complex circuit element, signal frequencies applied to the each of circuit elements of interest, or any combination thereof [0056].

As per claims 9, 20, 29, wherein the subset of design-intent circuit elements of the circuit design is randomly selected [0042, 0043].
As per claims 10, 21, 30, wherein the activity coverage information comprises information about what percentage of the circuit elements of interest are active [although the term “percentage” is not recited, given that the activity coverage information comprises information about active and inactive  elements, simple mathematics results in determining the ratio or percentage thereof].

Allowable Subject Matter
Claims 2, 3, 4, 5, 6, 13, 14, 15, 16, 17, 22, 23, 24, 25, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose, teach, or render obvious, as per claims 2, 13, 22, wherein the activity coverage information is determined further based on likelihood of occurrence for potential defects associated with the each of circuit elements of interest; as per claims 3, 14, 23, further comprising determining statistical values of the one or more electrical properties based on the values of the one or more electrical properties, and comparing the statistical values of the one or more electrical properties with predetermined threshold values of the one or more electrical properties to determine the activity coverage information; as per claims 4, 15, 24, further comprising determining statistical values of the one or more electrical properties based on the values of the one or more electrical properties, comparing the statistical values of the one or more electrical properties with predetermined threshold values of the one or more electrical properties, wherein the results of the comparing for each of the circuit elements of interest that has only one electrical property in the one or more electrical properties are used to determine whether the each of the circuit elements of interest that has only one electrical property in the one or more electrical properties is active or not; and determining whether each of the circuit elements of interest that has two or more electrical properties in the one or more electrical properties is active or not based on a logical combination of the results of the comparing for the each of the circuit elements of interest that has two or more electrical properties in the one or more electrical properties; as per claims 5, 16, 25, wherein the one or more electrical properties are selected further based on information of potential defects associated with the each of circuit elements of interest; and as per claims 6, 17, 26, wherein the information of potential defects associated with the each of circuit elements of interest is determined based at least in part on layout information, properties of the each of circuit elements of interest, or any combination thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/               Primary Examiner, Art Unit 2851